
	
		I
		111th CONGRESS
		2d Session
		H. R. 4558
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Hoekstra (for
			 himself and Mr. Camp) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To designate as wilderness certain lands and inland
		  waters within the Sleeping Bear Dunes National Lakeshore in the State of
		  Michigan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sleeping Bear Dunes National Lakeshore
			 Conservation and Recreation Act.
		2.DefinitionsIn this Act:
			(1)Line of
			 DemarcationThe term
			 line of demarcation means the general line formed by the lakeward
			 extent of the first contiguous vegetation that is upland from the high water
			 mark.
			(2)MapThe
			 term map means the map titled Sleeping Bear Dunes National
			 Lakeshore, Proposed Wilderness Boundary, numbered 634/80,083, and dated
			 February, 2009.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Michigan.
			(5)Wilderness
			 areaThe term
			 wilderness area means the Sleeping Bear Dunes National Lakeshore
			 Wilderness designated by section 3(a).
			3.Sleeping Bear
			 Dunes National Lakeshore Wilderness area
			(a)DesignationIn accordance with section 3(c) of the
			 Wilderness Act (16 U.S.C. 1132(c)), and subject to subsection (c), certain
			 lands and inland waters comprising approximately 32,557 acres along the
			 mainland shore of Lake Michigan and on certain nearby islands in Benzie and
			 Leelanau Counties, Michigan, within the Sleeping Bear Dunes National Lakeshore,
			 as generally depicted on the map, are hereby designated as wilderness, and as a
			 component of the National Wilderness Preservation System. The wilderness area
			 designated by this section shall be known as the Sleeping Bear Dunes
			 National Lakeshore Wilderness.
			(b)Map and legal
			 description
				(1)On
			 fileThe map shall be on file
			 and available for public inspection in the appropriate offices of the National
			 Park Service.
				(2)Legal
			 descriptionAs soon as practical after the date of the enactment
			 of this Act, the Secretary shall submit a legal description of the boundary of
			 the wilderness area to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Natural Resources of the House of
			 Representatives.
				(3)CorrectionsThe
			 map and legal description shall have the same force and effect as if included
			 in this Act, except that the Secretary may correct clerical and typographical
			 errors in the description and maps.
				(c)Lakeward
			 boundary of the wilderness
				(1)In
			 generalSubject to paragraph
			 (2), the line of demarcation shall be the lakeward boundary of any portion of
			 wilderness designated in subsection (a) that would otherwise be bordered by
			 Lake Michigan.
				(2)Surface water
			 and active wash zoneThe
			 surface water and active wash zone of Lake Michigan, regardless of the
			 fluctuating lake level or the line of demarcation, shall be considered to be
			 outside the boundary of the designated wilderness.
				4.Administration
			(a)Management
				(1)Wilderness
			 ActSubject to valid existing rights, the wilderness area shall
			 be administered by the Secretary in accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), except that—
					(A)any reference in
			 the Wilderness Act to the effective date shall be considered to be a reference
			 to the date of the enactment of this Act; and
					(B)with respect to
			 lands administered by the Secretary, any reference in the Wilderness Act to the
			 Secretary of Agriculture shall be considered to be a reference to the
			 Secretary.
					(2)Maintenance of
			 roads
					(A)Location of
			 wilderness boundaryThe boundary of the wilderness area shall be
			 located not closer than—
						(i)100
			 feet from the centerline of each adjacent county road; and
						(ii)300
			 feet from the centerline of each adjacent State highway.
						(B)EffectNothing
			 in this Act shall prevent the maintenance and improvement of any road that
			 is—
						(i)in
			 existence on the date of enactment of this Act; and
						(ii)located adjacent
			 to the wilderness area.
						(3)HuntingNothing in this Act shall affect hunting,
			 under applicable State and Federal laws and regulations, within the wilderness
			 area.
				(4)Fish and
			 wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16
			 U.S.C. 1133(d)(7)), nothing in this Act shall be construed as affecting the
			 jurisdiction or responsibilities of the State with respect to fish and wildlife
			 within the wilderness area.
				(5)WatercraftNothing
			 in this Act shall affect the use of watercraft, under applicable State and
			 Federal laws and regulations, within the wilderness area to the extent that
			 such use was allowed on the day before the date of the enactment of this
			 Act.
				(6)No Buffer
			 ZonesNothing in this Act creates a protective perimeter or
			 buffer zone around the wilderness area. The fact that a nonwilderness activity
			 or use can be seen or heard from within the wilderness area shall not preclude
			 the conduct of the activity or use outside the boundary of the wilderness
			 area.
				(b)Savings
			 provisionsNothing in this Act shall—
				(1)modify, alter, or
			 in any way affect any treaty rights;
				(2)modify, alter, or
			 in any way affect any valid private property rights, in existence on the day
			 before the date of the enactment of this Act;
				(3)alter the management of the water of Lake
			 Michigan within the boundary of the Sleeping Bear Dunes National Lakeshore in
			 existence on the day before the date of the enactment of this Act; or
				(4)be construed as prohibiting the use of
			 motors on the surface water of Lake Michigan adjacent to the wilderness area or
			 the beaching of motorboats on the Lake Michigan beach lakeward of the boundary
			 of the wilderness area.
				
